Citation Nr: 1622649	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from May 21, 2008.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1956 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the RO in San Diego, California, which found that the Veteran's previous representative, S.H., was entitled to receive 
20 percent ($9,471.10) of past due benefits ($47,355.50) awarded to the Veteran.

This case was first before the Board in November 2014, where the Board remanded the issue on appeal to insure that the notice and hearing requirements for a contested claim were followed as to the Veteran's former representative, S.H.  See 38 C.F.R. §§ 19.100-02, 20.713 (2015).  The record reflects that, despite being unable to contact S.H., the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, due to other procedural errors that occurred during the pendency of the November 2014 remand, the Board again remanded the instant matter in June 2015.  Now, for the reasons discussed below, the Board must again remand the instant matter to schedule a Board videoconference hearing.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

As discussed in the June 2015 Board remand, by way of history, the attorney fee issue on appeal stems from a June 1996 rating decision of the RO in Los Angeles, California, which granted service connection for PTSD and assigned an initial disability rating of 30 percent.  After a string of adjudications and remands by the RO, the Board, and the United States Court of Appeals for Veterans Claims (Court), in a December 2008 supplemental statement of the case (SSOC), the AOJ granted a staged 50 percent initial disability rating for the service-connected PTSD effective May 21, 2008.

In a March 2009 administrative decision, the AOJ denied entitlement to payment by VA of attorney fees from past due benefits for the following reason:

[E]ntitlement to payment by VA of attorney fees from past due benefits is denied because the Board in their 09/21/2000 decision remanded the issue of an increased evaluation of service-connected PTSD, the Court in their 04/17/2001 decision remanded the issue of an increased evaluation of service-connected PTSD and the Board in their 03/26/2002 decision again remanded the issue of an increased evaluation of service-connected PTSD, with a final decision being rendered by the Regional Office of jurisdiction in their 12/18/2008 Supplemental Statement of the Case and 01/08/2009 Rating Decision granting an increased evaluation of service-connected PTSD effective 05/21/2008.  A remand by the Board is not a final decision per 38 C.F.R. § 20.1100(b), where a final decision by the Board is required in order to pay attorney fees for Notice of Disagreements filed on or before 06/19/2007.

As the above was not a complete grant of the benefits sought on appeal, adjudication of the higher initial PTSD disability rating continued.  In a February 3, 2011 SSOC, the AOJ granted a higher staged initial disability rating of 70 percent for the service-connected PTSD effective May 21, 2008.  Further, in a March 2011 rating decision, the RO granted entitlement to a TDIU from May 21, 2008.

In a March 2011 administrative decision, the AOJ granted entitlement to payment by VA of attorney fees in the amount of $9,471.10 from past due benefits.  After finding that the April 2002 fee agreement met the requirements for direct payment of fees, the RO stated:

In this case, the Veteran submitted a notice of disagreement with Rating Decision 11/07/1996.  VA letter dated 03/05/2009 invited a claim for increased compensation based on individual unemployability, and Rating Decision 04/08/2009 denied that claim.  A claim for individual unemployability was received on 05/21/2009, in which the Veteran had submitted evidence within the appeal period.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a request for a total disability evaluation based on IU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which IU is based has already been found to be service connected.  There is no freestanding IU claim.  Therefore, entitlement to attorney fees from past due benefits is granted.

The Veteran filed a notice of disagreement (NOD) to the grant of attorney fees in April 2011.  In October 2011, a statement of the case (SOC) was issued to the Veteran on the attorney fee issue.  The Veteran subsequently perfected the appeal, via VA Form 9, in December 2011 and requested a Central Office hearing before the Board.  A subsequently scheduled hearing was postponed due to S.H. having not received notice of the date and time of the hearing.

In a November 2014 decision, the Board remanded the issue on appeal 1) to issue S.H. copies of the October 2011 SOC and the Veteran's December 2011 substantive appeal; 2) to inquire as to whether the Veteran, S.H., or both would like a hearing before the Board on the remanded issue, and 3) to schedule the applicable hearing.

The record reflects that, while the AOJ properly attempted to issue the SOC and substantive appeal documentation to S.H., the documentation was returned to VA as undeliverable.  Despite the AOJ's best efforts, no further contact with S.H. has been possible, as S.H. has vacated the last address on record with no forwarding address or working phone number.

A report of general information from March 9, 2015, reflects that the Veteran asked that a Board videoconference hearing be scheduled rather than the previously scheduled Central Office hearing.  Also on March 9, 2015, a SSOC concerning the instant matter was issued by the AOJ.  In its decision, the AOJ stated, "entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder, rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a TDIU from May 21, 2008 remains denied."  (emphasis added).  As noted by the Board in the June 2015 Remand, the March 2011 administrative decision could not possibly have remained denied as the March 2011 decision granted attorney fees and no decision reversing that finding has since been issued.  As such, the Board found that the AOJ incorrectly addressed the March 2009 administrative decision which, in fact, denied entitlement to attorney fees.  Unfortunately, no relevant reasons and basis were provided concerning the AOJ's decision to allow the Board to consider the AOJ's reasoning at that time.

Subsequently, the Veteran contacted VA and withdrew the requested Board hearing because the Veteran "agreed with the SSOC that was sent to him dated March 9, 2015."  In June 2015, the Board found that, presumably, the Veteran withdrew the hearing request because the March 9, 2015 SSOC appeared to be a favorable decision satisfying the Veteran's appeal; therefore, the Board found that another remand was necessary to clarify the March 9, 2015 SSOC and to give each party the opportunity to request a hearing based upon that clarification.  While on remand, the AOJ again took steps to contact S.H. and subsequently issued a formal finding on the inability to acquire the address of the Veteran's former representative.

A new SSOC was issued in September 2015, which included the following finding:

The March 9, 2015 Supplemental Statement of the Case, may have erroneously communicated to you that we have denied entitlement to payment of attorney fees which could be interpreted as a favorable decision for you.  This Supplemental Statement of the Case is issued to make some clarification that we are considering the March 2011 administrative decision in which we granted entitlement to payment by VA of attorneys fees in the amount of $9,471.10 from past due benefits.  We have no basis to grant you relief from this attorney fee withholding.

On March 16, 2015, you cancelled your video hearing, reporting that you are satisfied with the Supplemental Statement of the Case of March 9, 2015.  It appears that you cancelled the hearing under the impression that you received a favorable decision from the Supplemental Statement of the Case of March 9, 2015.  Actually, the attorney fee withholding of $9,471.10 remains unchanged.

Please let us know if you still would like to reschedule a hearing before the Board after receiving the Supplemental Statement of the Case.

Subsequently, in October 2015, the Veteran sent VA a signed SSOC Notice Response form; however, no response boxes were checked and nothing was written in by the Veteran.  The Veteran did include with the response the pages of the SSOC containing the above language.

Unsure whether this was the Veteran's attempt at requesting that the Board videoconference hearing be rescheduled, Board counsel asked that a letter be sent asking the Veteran to clarify whether a new hearing should be scheduled.  Instead, in February 2016 the Board sent the Veteran a letter informing that unless the Veteran responded otherwise a new Central Office hearing would be scheduled per the Veteran's original hearing request.  Unfortunately, to date, no response has been received from the Veteran as to how to proceed.

The record reflects that the last transmission to the Veteran from VA was a letter informing that a new hearing before the Board would be scheduled as to the issue on appeal.  Absent any communication from the Veteran indicating that a new hearing not be scheduled, the Board finds that a new hearing should be scheduled at this time.

Next, the Board has considered whether a Central Office or Board videoconference hearing should be scheduled.  As discussed above, in VA's March 9, 2015 communication with the Veteran concerning the scheduling of a hearing, the Veteran specifically asked that a Board videoconference hearing be scheduled.  While the Veteran did not respond to the February 2016 letter stating that failure to respond would result in a Central Office hearing being scheduled, considering where the Veteran lives, along with the Veteran's previously expressed desires, the Board finds that a Board videoconference hearing should be scheduled per the Veteran's prior March 9, 2015, request.  Because the RO schedules videoconference hearings, a remand of the attorney fee issue to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C., as to the issue of entitlement to payment of attorney fees based on the grant of an increased disability rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling from May 21, 2008, and the subsequent grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from May 21, 2008.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  S.H. need not be informed of the date and time of the hearing unless a new address of record has been provided to VA.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




